



Exhibit 10.10


ALLEGIANT TRAVEL COMPANY
STOCK APPRECIATION RIGHTS AGREEMENT




THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of [Grant Date] (“(the “Effective Date”), between ALLEGIANT TRAVEL
COMPANY, a Nevada corporation (the “Company”) and [Participant Name] (the
“Participant”).


THE PARTIES AGREE AS FOLLOWS:


1.    Long Term Incentive Plan. The exercise of the Stock Appreciation Rights
granted under this Agreement shall be subject to the terms, conditions and
restrictions of the Allegiant Travel Company 2016 Long-Term Incentive Plan (the
“Plan”). A copy of the Plan is available to Participant upon request and is
incorporated in this Agreement by this reference. Terms used in this Agreement
that are defined in the Plan shall have the same meaning as in the Plan, unless
the text of this Agreement clearly indicates otherwise.


2.    Grant of Stock Appreciation Rights. The Company hereby grants to
Participant pursuant to the Plan stock appreciation rights (the “SARs”) with
respect to [Number of Shares Granted] shares (the “Shares”) of the Company's
$.001 par value common stock (the “Common Stock”) on the terms and conditions
set forth herein and in the Plan. The SARs consist of the right to receive, upon
exercise of the SAR (or any portion thereof) a cash payment equal to the number
of SARs being exercised multiplied by the excess of the Fair Market Value (as
defined in the Plan) of the Common Stock on the date upon which the Participant
exercises the SAR (or any portion thereof) over the Exercise Price. The SARs
shall only be settled in cash and not in shares of Common Stock in the Company
or any other property.


3.    Exercise Price. The exercise price (the “Exercise Price”) for the SARs
covered by this Agreement shall be $[Exercise Price] per share.


4.    Adjustment of SARs. Notwithstanding anything in this Agreement to the
contrary, the number of Shares to which the SARs granted hereunder relate and
the Exercise Price per Share shall be equitably adjusted in the event of a stock
split, stock dividend, combination or similar exchange of Shares,
recapitalization, reorganization, merger or consolidation in order to preserve
the benefits or potential benefits intended to be made available to Participant
under this Agreement. Further, the number of Shares to which the SARs granted
hereunder relate and the Exercise Price per Share may be equitably adjusted, in
the sole discretion of the Committee, in the event of an extraordinary dividend,
split-up, spin-off, warrants or rights offering to purchase Shares at a price
substantially below Fair Market Value or other similar corporate event affecting
the Shares, in each case in order to preserve, but not increase, the benefits or
potential benefits intended to be made available to Participant under this
Agreement. With respect to any such adjustments to be made in the discretion of
the Committee, such adjustments shall be made by the Committee, in its sole
discretion, whose determination as to what adjustments shall be made, and the
extent thereof, shall be final. Unless otherwise determined by the Committee,
such adjusted awards shall be subject to the same restrictions and vesting or
settlement schedule to which the underlying award is subject.


5.    Exercise of SARs.


A.    Exercise of SARs. Subject to the other terms of this Agreement,
Participant's right to exercise the SARs granted hereunder shall be subject to
the following Vesting Schedule wherein Participant shall be entitled to exercise
his or her SARs at any point in time during this Agreement only to the extent
indicated below:


Vesting Schedule
        
Date    First Becoming Vested        Number of SARs


First anniversary of Effective Date        1/3 of SARs granted
Second anniversary of Effective Date    1/3 of SARs granted
Third anniversary of Effective Date        1/3 of SARs granted


All SARs of the Participant shall become fully vested upon the Participant’s
death or total disability. Total disability shall be defined as a physician
certified disability which permanently or indefinitely renders the Participant
unable to perform his or her usual duties for the Company.





--------------------------------------------------------------------------------









B.    Partial Exercise. Subject to the terms of the Plan, the SARs (to the
extent vested as provided in Paragraph 5A above) may be exercised in whole or in
part.


C.    Method of Exercising SARs. Subject to Paragraph 5A above, any SARs granted
hereunder or any portion thereof may be exercised by the Participant by
delivering to the Company at its main office (attention of its Secretary)
written notice which shall set forth the Participant's election to exercise a
portion or all of the vested SARs, the number of SARs with respect to which the
SARs rights are being exercised and such other representations and agreements as
may be required by the Company to comply with applicable securities laws.


D.    Nonassignability of SARs. The SARs shall not be assignable or transferable
by the Participant except by will or by the laws of descent and distribution.
Any distributee by will or by the laws of descent and distribution shall be
bound by the provisions of the Plan and this Agreement. During the life of the
Participant, the SARs shall be exercisable only by the Participant. Any attempt
to assign, pledge, transfer, hypothecate or otherwise dispose of the SARs, and
any levy of execution, attachment or similar process on the SARs, shall be null
and void.


E.    Termination of Employment other than as a Result of Death or Disability.
If Participant ceases to be an Employee other than as a result of Participant’s
death or disability (as defined in Paragraph F below), then the SARs shall be
exercisable only to the extent exercisable (i.e., vested) on the date of
termination of employment. In such event, the vested SARs must be exercised on
or before the date that is ninety (90) days after the effective date of
termination of employment. To the extent any portion of the SARs is not
exercisable (i.e., not vested) on the date of termination of employment, such
nonvested portion of the SARs shall terminate on the date of termination of
employment. To the extent any portion of the SARs is not exercised on or before
the date that is ninety (90) days after the date of termination of employment,
such portion of the SARs shall terminate as of the end of such date. Nothing in
the Agreement shall be construed as imposing any obligation on the Company to
continue the employment of Participant or shall interfere or restrict in any way
the rights of the Company to discharge Participant at any time for any reason
whatsoever, with or without cause.


F.    Termination of Employment as a Result of Death or Disability. In the event
of the death or disability of the Participant while in the employ of the
Company, the personal representative of the Participant (in the event of
Participant’s death) or the Participant (in the event of Participant’s
disability) may, subject to the provisions hereof and before the earlier of the
SARs' expiration date or the date that is ninety (90) days after the date of
such death or disability, exercise the SARs granted to the Participant to the
same extent the Participant might have exercised such SARs on the date of
Participant’s death or disability (i.e., to the extent then vested), but not
further or otherwise. To the extent any portion of the SARs is not exercisable
at the date of the death or disability of the Participant (i.e., to the extent
not then vested), such nonvested portion of the SARs shall terminate on the date
of death or disability. To the extent any portion of the SARs is not exercised
within the time period provided, such portion of the SARs shall terminate as of
the date of expiration of such time period. For purposes of this Paragraph F,
the Participant shall be considered to be subject to a disability when the
Participant is disabled within the meaning of Code Section 22(e)(3), and the
date of any such disability shall be deemed to be the day following the last day
the Participant performed services for the Company.


G.    Period to Exercise SARs. The SARs granted hereunder may, prior to their
expiration or termination, be exercised from time to time, in whole or in part,
up to the total number of Shares with respect to which they shall have then
become exercisable. The SARs granted hereunder may become exercisable in
installments as determined by the Committee; provided, however, that if the SARs
is exercisable in more than one installment, and if the employment of the
Participant is terminated, then the SARs (or such portion thereof as shall be
exercisable in accordance with the terms of this Agreement) shall be exercisable
during the period set forth in Paragraph E or F (whichever is applicable).


H.    No Exercise after Five Years. The SARs shall in no event be exercisable
after five (5) years from the date hereof.


I.    Payment of Cash Upon Exercise. Upon exercise of any portion or all of the
SARs, the Company will make payment to Participant based on the Fair Market
Value of the Common Stock on the date of exercise as provided in Item 2 above.
Deductions shall be made from any cash payment to Participant hereunder for
social security, Medicare, federal and state withholding taxes, and any other
such taxes as may from time to time be required by governmental authority.




6.    Additional Agreements.  As a material inducement to the grant of SARs to
Participant hereunder, the provisions of Items 6, 7, 8, 9 and 10 shall apply.





--------------------------------------------------------------------------------





A.For purposes of this Agreement, the following terms and provisions shall have
the following meanings:
(i)The “Prohibited Time Period” shall mean the period beginning on the date of
execution hereof and ending on the date that is one (1) year after the
termination of Participant’s employment with the Company.
(ii)“Prohibited Employee” means any employee, independent contractor or
consultant of the Company or its subsidiaries who worked for the Company or its
subsidiaries at any time within six (6) months prior to the Determination Date.
(iii)“Determination Date” shall mean any date as of which a determination is
being made as to who is a Prohibited Employee.
(iv)       “Confidential Information” means business information of the Company
(including but not limited to, information included within or relating to any
Works, the fact that Participant is performing services for the Company, the
type of services being performed, network architecture, software, hardware,
systems, system requirements and plans, database, automation capabilities and
plans, compilations, analyses, reports, forecasts, strategic insights and
statistical models about customers or prospective customers and their behavior,
know-how, ideas, research and development, programs, methods, techniques,
processes, financial information and data, business plans, business strategies,
marketing plans and strategies, customer lists, price lists, cost information,
information about employees and information and descriptions of new products and
new product development) now known by Participant, or in Participant possession,
or hereafter learned or acquired by Participant, that derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use. Confidential Information may be written or oral,
expressed in electronic media or otherwise disclosed, and may be tangible or
intangible. Confidential Information also includes any information made
available to the Company by its customers or other third parties and which the
Company is obligated to keep confidential.  Confidential Information does not
include information which at the time of disclosure or thereafter becomes
publicly available other than through Participant’s fault or negligence.
            (v)        “Employed” or “Employment” means, for purposes of this
Agreement only, to be engaged in the performance of services for or on behalf of
the Company or its subsidiaries, whether as an employee, independent contractor
or otherwise. 
            (vi)       “Works” means any work, studies, reports or analyses
devised, developed, designed, formulated or reduced to writing by Participant at
any time while Participant is or has been Employed by the Company, including,
without limitation any and all compositions or works of authorship, concepts,
compilations, abridgments, or other form in which Participant may directly or
indirectly recast, transform or adapt any of the foregoing.
            (vii)      “Materials” means any product, model, document,
instrument, report, plan, proposal, specification, manual, tape, and all
reproductions, copies or facsimiles thereof, or any other tangible item which in
whole or in part contains, embodies or manifests, whether in printed,
handwritten, coded, magnetic, digital or other form, any Confidential
Information or Works.
B.Participant agrees that during the Prohibited Time Period, he or she shall
not, for any reason, without the prior written consent of the Company, on his or
her own behalf or in the service or on behalf of others, hire any Prohibited
Employee or request or induce any Prohibited Employee to terminate that person’s
employment or relationship with the Company or to accept employment with any
other person.


7.         Ownership of Works and Materials.
A.Participant agrees that all Confidential Information, Works and Materials are
the sole and exclusive property of the Company.
B.Participant also specifically acknowledges and agrees that any tangible
expression of any Confidential Information, Works or Materials were developed,
made or invented exclusively for the benefit of and are the sole and exclusive
property of the Company or its successors and assigns as “works for hire” under
Section 201 of Title 17 of the United States Code.
C.In the event that any Confidential Information, Works or Materials are deemed
not to be a work for hire, Participant agrees to assign, and does hereby
irrevocably assign, to the Company all of his right, title and interest in and
to such Confidential Information, Works and Materials.  Participant further
agrees to take any actions, including the execution of documents or instruments,
which the Company may reasonably require to effect Participant’s assignment of
rights pursuant to this Item 7C, and Participant hereby constitutes and
appoints, with full power of substitution and resubstitution, the Company as





--------------------------------------------------------------------------------





Participant’s attorney-in-fact to execute and deliver any documents or
instruments which Participant has agreed to execute and deliver pursuant to this
Item 7C.
D.Participant hereby waives and releases in favor of Company all rights in and
to the Confidential Information, Works and Materials and agrees that Company
shall have the right to revise, condense, abridge, expand, adapt, change,
modify, add to, subtract from, re-title or otherwise modify the Confidential
Information, Works and Materials without Participant’s consent.


8.         Confidentiality.
            A.    Participant agrees to protect the Company’s Confidential
Information by agreeing that Participant will not, at any time from and after
the date hereof until a date that is three (3) years after Participant’s
Employment with the Company has terminated for any reason, directly or
indirectly, disclose, reveal or permit access to all or any portion of the
Confidential Information (including any facilities, apparatus or equipment which
embody or employ all or any portion of the Confidential Information), to any
Person without the written consent of the Company, except to Persons designated
or Employed by the Company, or unless compelled to do so by law, provided that
Participant will provide the Company with sufficient advance notice so that
Company may seek a protective order to avoid disclosure of such Confidential
Information.
B.        Without the prior written consent of the Company, Participant agrees
that Participant will not, directly or indirectly, use or exploit any
Confidential Information at any time from and after the date hereof until a date
that is three (3) years after Participant’s Employment with the Company has
terminated for any reason for any purpose other than in connection with
Participant’s Employment duties and obligations, including without limitation,
using Confidential Information to induce or attempt to induce any Person to
cease doing business or not to commence doing business with the Company, or to
solicit or assist in the solicitation of the business of any customer for any
products or services competing with those products and services offered and sold
by the Company.
C.        Additionally, Participant agrees that, upon the earlier of either the
written request of the Company or upon termination of Participant’s Employment,
Participant will deliver to the Company all Confidential Information that
Participant has in Participant’s possession or control.
9.         Disclosure Requirements.
In order to avoid any ambiguity in connection with the creation of any Work
which Participant claims is not covered by this Agreement, Participant agrees to
disclose in writing to the Company complete details on any Works that are
devised, developed, designed, formulated or reduced to writing by Participant at
any time while Participant is or has been Employed by the Company.  Such
disclosure shall be made promptly upon development, design or formulation with
respect to any Works created while Participant is employed by the Company, and
shall be disclosed in writing pursuant to such form as the Company may from time
to time provide.
10.       Business Opportunities.
For so long as Participant is Employed by the Company, Participant will not,
without the prior written consent of the Company (which consent may be withheld
by the Company in the exercise of its absolute discretion), engage, directly or
indirectly, in any business, venture or activity that Participant is aware or
reasonably should be aware that the Company or any affiliate of the Company is
engaged in, intends at any time to become engaged in, or might become engaged in
if offered the opportunity, or in any other business, venture or activity if the
Company reasonably determines that such activity would adversely affect the
business of the Company or any affiliate thereof or the performance by
Participant of any of Participant’s duties or obligations to the Company.
11.    No Rights as a Shareholder. The Participant shall not have any rights as
a shareholder with respect to any SARs granted hereunder. Except as provided in
Item 4 of this Agreement or Section 12 of the Plan, no adjustment shall be made
to the SARs granted hereunder as a result of any dividends or other rights paid
with respect to the stock of the Company.


12.    No Employment Rights. This Agreement shall not confer upon Participant
any right with respect to the continuance of employment by the Company, nor
shall it interfere in any way with the right of the Company to terminate such
employment at any time.


13.    Enforcement. If any portion of this Agreement shall be determined to be
invalid or unenforceable, the remainder shall be valid and enforceable to the
extent possible.







--------------------------------------------------------------------------------





14.    Clawback Agreement. In accordance with the Company’s clawback policy
applicable to executive officers of the Company, in the event Participant is an
executive officer of the Company, then Participant hereby agrees to reimburse
the Company for all or any portion of any bonuses or incentive or equity-based
compensation if the Compensation Committee of the Company’s Board of Directors
in good faith determines: (a) the payment or grant was based on the achievement
of certain financial results that were subsequently the subject of a material
financial restatement (other than as a result of a change in accounting
principles) and a lower payment or award would have occurred based upon the
restated financial results; or (b) Participant engaged in fraud or intentional
misconduct related to the Company or its business. In each such instance, the
Company will, to the extent practicable and allowable under applicable law,
require reimbursement of any bonus or incentive or equity based compensation
awarded or effect the cancellation of any unvested or deferred stock awards
previously granted to Participant in the amount by which Participant’s bonus or
incentive or equity based compensation for the relevant period exceeded the
lower payment that would have been made based on the restated financial results,
or such other amount as determined by the Compensation Committee, provided that
the Company will not be entitled to recover bonuses or incentive or equity based
compensation paid more than three years prior to the date the applicable
restatement is disclosed.


15.    Notices.  Any written notice under this Agreement shall be deemed given
on the date that is three business days after it is sent by registered or
certified mail, postage prepaid, addressed either to the Participant at his
address as indicated in the Company’s employment records or to the Company at
its principal office.  Any notice may be sent using any other means (including
personal delivery, expedited courier, messenger service, telecopy, ordinary mail
or electronic mail) but no such notice shall be deemed to have been duly given
unless and until it is actually received by the intended recipient.


16.    Amendment.  This Agreement may not be amended except by a writing signed
by the Company and Participant.


17.    Heirs and Successors.  Subject to Item 2D above, this Agreement and all
terms and conditions hereof shall be binding upon the Company and its successors
and assigns, and upon the Participant and his or her heirs, legatees and legal
representatives.


18.    Interpretation.  Any issues of interpretation of any provision of this
Agreement shall be resolved by the Compensation Committee of the Board of
Directors of the Company.


19.    Severability.  The provisions of this Agreement, and of each separate
section and subsection, are severable, and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.


20.    Governing Law; Jurisdiction.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
according to the internal law and not the law of conflicts of the State of
Nevada. Each of the undersigned further agrees that any action or proceeding
brought or initiated in respect of this Agreement may be brought or initiated in
the United States District Court for the State of Nevada or in any District
Court located in Clark County, Nevada, and each of the undersigned consents to
the exercise of personal jurisdiction and the placement of venue in any of such
courts, or in any jurisdiction allowed by law, in any such action or proceeding
and further consents that service of process may be effected in any such action
or proceeding in the manner provided in Section 14.065 of the Nevada Revised
Statutes or in such other manner as may be permitted by law.  Each of the
undersigned further agrees that no such action shall be brought against any
party hereunder except in one of the courts above named.


21.    Waiver.  The failure of the Company to enforce at any time any provision
of this Agreement shall in no way be construed to be a waiver of such provision
or any other provision hereof.


22.    Deemed Signature; Counterparts.  It is contemplated that the Participant
will confirm his/her acceptance of the stock appreciation rights evidenced
hereby and the terms of this Agreement by logging onto the Plan administrator’s
website and electronically indicating his/her acceptance. As the Participant’s
information on the Plan administrator’s website is password protected, such
acceptance shall be deemed to be the Participant’s acceptance absent
Participant’s ability to establish that he/she did not accept this Agreement and
that whoever indicated such acceptance did so without the Participant’s
knowledge or acquiescence. Further, the acceptance by Participant of any
benefits from the stock appreciation rights granted under this Agreement
(whether by exercising such stock appreciation rights or otherwise) shall also
be deemed a confirmation by Participant of his/her intent to be bound by the
terms of this Agreement. If this Agreement is physically signed (which is not
required), then it may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document, and all
counterparts shall be construed together and shall constitute one instrument. 
If this Agreement is physically signed (which is not required), this Agreement
may be executed by any party by





--------------------------------------------------------------------------------





delivery of a facsimile or pdf signature, which signature shall have the same
force as an original signature.  Any party which delivers a facsimile or pdf
signature shall promptly thereafter deliver an originally executed signature to
the other parties; provided, however, that the failure to deliver an original
signature page shall not affect the validity of any signature delivered by
facsimile or pdf.  A facsimile, pdf or photocopied signature shall be deemed to
be the functional equivalent of an original for all purposes.






[THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK.]


IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
above written.




PARTICIPANT: [Participant Name]


SIGNATURE: [Signed Electronically]


DATE: [Acceptance Date]
ALLEGIANT TRAVEL COMPANY




By:___________________________    Its: Chief Executive Officer    
            





